PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Donaldson et al.
Application No. 13/917,225
Filed: 13 Jun 2013
For: CONFORMING LOCAL AND REMOTE MEDIA CHARACTERISTICS DATA TO TARGET MEDIA PRESENTATION PROFILES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed                  March 29, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance mailed September 15, 2015.  This Notice set a statutory period for reply of three months.  No issue fee having been received, the application became abandoned by operation of law on December 16, 2015.  The Office mailed a courtesy Notice of Abandonment on January 21, 2016.  Applicant filed a petition to revive under 37 CFR 1.137(a) on August 6, 2020.  However, the petition was dismissed in a decision mailed on October 30, 2020.  The decision explained that the application had been abandoned for an extended period of time, and requested that Applicant account for the delay in filing the petition to revive.  In addition, the decision noted that Applicant did not submit the issue fee in full. 
  
With the instant renewed petition (made timely by obtaining a three month extension of time), Applicant has submitted the balance of the issue fee.  In addition, Applicant has satisfactorily accounted for the delay in filing the initial petition to revive.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions